Mr. Presiding Justice Myers delivered the opinion of the court. This is a garnishee proceeding, commenced before a justice of the peace, by which appellee, George Goode, seeks to recover from the Mobile and Ohio Railroad. Company, $97.68, wages earned by his brother, Henry Goode, against whom he obtained a judgment for $107.29. On the garnishee summons the railroad company answered, admitting $97.65, wages of Henry Goode in hands, but that the same is claimed by D. D. Drake, by virtue of prior assignment by Henry Goode. The justice rendered judgment in favor of George Goode, from which an appeal was taken to the City Court of East St. Louis. D. D. Drake interpleaded his claim in the City Court, where, upon hearing before the court without a jury, a judgment in garnishment was rendered against the Mobile and Ohio Railroad Company, in favor of Henry Goode, for the use of George Goode, for $97.65, and against D. D. Drake, the inter-pleading claimant. From this judgment Drake appealed. No propositions of law having been submitted and ruled upon by the trial court, there remains only questions of fact for this court, to determine. Downing v. Kirkpatrick, 125 Ill. App. 542. Henry Goode was in the employ of the Mobile and Ohio Eailroad Company as a conductor, and on August 1,1906, by written instrument, assigned to D. D. Drake his anticipated wages for the months of August and September, 1906, which, from the evidence, was security for a loan of $25 for which Goode also gave four notes of $9.25 each, payable in one, two, three and four months respectively. He earned $97.65, and quit work within the time covered by the assignment. Thereafter followed the judgment in favor of George Goode and garnishee proceedings as hereinbefore stated. This contract or assignment was made in St. Louis, State of Missouri, and under the statute of that state, which is shown by the evidence, it was invalid and illegal. The appellant, Drake, is therefore without any right or claim to the fund here in controversy. The statute of Illinois relating to the assignment of wages, upon which appellant further relies, has, since this appeal was taken, been held to be unconstitutional by the Supreme Court of Illinois, so that we are not called upon to consider the effect of the assignment under that act. We deem it unnecessary to discuss other questions made in argument. Inasmuch as no legal right or claim of the appellant is affected by the judgment of the City Court it will be affirmed. Affirmed.